DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8, is objected to because of the following informalities:  In claim 8, at the end a period “.” Should be inserted.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bentley (US PGPUB 2015/0324636 A1).

As per claim 1, Bentley discloses a computer-implemented method comprising: 
receiving an uncalibrated video showing performance of an action by a human subject (Bentley, paragraphs 31, 36 and 228); 
extracting a plurality of two-dimensional (2D) poses of the human subject while performing the action (Bentley, paragraph 269); 
based upon the 2D poses, detecting one or more key events in the uncalibrated video, each of the key events corresponding to a predefined portion of the action (Bentley, paragraph 271); 
based upon the key events, computing one or more mechanical variables of the human subject performing the action (Bentley, paragraphs 281-283); and 
based upon the one or more mechanical variables, automatically providing information about performance of the action by the human subject (Bentley, paragraph 258), the information indicating at least one portion of the action that was performed sub-optimally by the human subject (Bentley, paragraphs 182 and 258).

As per claim 8, Bentley further discloses the method of claim 1, wherein the information further comprises an identification of one or more exercises, drills, or activities to perform to cause an improvement in the portion of the action that was performed sub-optimally by the human subject (Bentley, paragraphs 254 and 296).

As per claim 9, Bentley further discloses the method of claim 1, wherein the action is a pitch by a baseball pitcher (Bentley, paragraph 296).

As per claim 10, Bentley further discloses the method of claim 9, wherein the key events comprise one or more selected from the group consisting of: a front foot lift, a max leg lift, a foot strike, a max hip and shoulder separation, shoulders squared up to target, and ball release (Bentley, paragraphs 40 and 296).

As per claim 11, Bentley discloses a system comprising: 
a processor (Bentley, Fig. 1A:161): 
a user interface (Bentley, Fig. 1A:163) comprising a display, the interface capable of providing the information about the performance of the action by the human subject (Bentley, paragraphs 171 and 182).
For rest of claim limitations please see the analysis of claim 1.

As per claim 13, Bentley further discloses the system of claim 11, further comprising a computerized video capture device configured to capture the uncalibrated video (Bentley, paragraphs 182-183 and 264).

As per claim 15, please see the analysis of claim 8.

As per claim 16, Bentley further discloses the system of claim 11, wherein the action is a pitch by a baseball pitcher (Bentley, paragraph 296).

As per claim 17, Bentley discloses a non-transitory computer-readable medium storing a plurality of instructions which, when executed by a processor (Bentley, Fig. 1A:161, and paragraph 171), cause the processor to: For rest of claim limitations please see the analysis of claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 12, 14 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US PGPUB 2015/0324636 A1) and further in view of Park (US PGPUB 2004/0017372 A1).

As per claim 2, Bentley further discloses the method of claim 1, wherein the extracting the plurality of 2D poses comprises, for each 2D pose of the plurality of 2D poses: 
Bentley does not explicitly disclose identifying an arrangement of keypoints on the human subject in one or more frames of the uncalibrated video; 
comparing the arrangement of keypoints to a library of predefined two-dimensional (2D) signatures for the action; and 
based on the comparing, selecting the 2D pose from the library.
Park discloses identifying an arrangement of keypoints on the human subject in one or more frames of the uncalibrated video (Park, Fig. 1:S100-S300, and paragraphs 43 and 177); 
comparing the arrangement of keypoints to a library of predefined two-dimensional (2D) signatures for the action (Park, paragraphs 43, 46 and 53); and 
based on the comparing, selecting the 2D pose from the library (Park, Fig. 1:10:S100-S300, and paragraphs 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley teachings by implementing a motion library to the system, as taught by Park.
The motivation would be to produce human motions from a few captured motions with reduced production cost (paragraph 200), as taught by Park.




As per claim 3, Bentley in view of Park further discloses the method of claim 2, wherein each 2D signature in the library corresponds to a 2D projection of the action as seen from a corresponding point of view (Park, Fig. 1:10, and paragraphs 177 and 179).

As per claim 4, Bentley further discloses the method of claim 2, wherein the 2D signatures are based upon a plurality of three- dimensional (3D) motion patterns previously obtained from 3D seed data (Park, paragraphs 53 and 57).

As per claim 5, Bentley further discloses the method of claim 4, wherein the 3D seed data comprises motion capture data (Park, paragraphs 57 and 58).

As per claim 6, Bentley further discloses the method of claim 4, wherein the 3D seed data comprises simulated motion data (Park, paragraphs 57 and 58).

As per claim 12, please see the analysis of claim 2.

As per claim 14, Bentley in view of Park further discloses the system of claim 12, wherein the video capture device comprises a phone or tablet with an integrated camera (Bentley, paragraph 264).

As per claim 18, please see the analysis of claim 2.


Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US PGPUB 2015/0324636 A1) and further in view of Kawamura (JP 2014085933 A, English translation is attached).

As per claim 7, Bentley further discloses the method of claim 1, further comprising: Bentley does not explicitly disclose prior to receiving the uncalibrated video, generating a library of predefined 2D signatures for the action based upon a plurality of 3D motion patterns obtained from 3D seed data.
Kawamura discloses prior to receiving the uncalibrated video, generating a library of predefined 2D signatures for the action based upon a plurality of 3D motion patterns obtained from 3D seed data (Kawamura, Fig. 1:110:120:130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bentley teachings by implementing a library to the system, as taught by Kawamura.
The motivation would be to provide an improved system for estimating a three-dimensional posture or motion of a target from image data captured by a camera (Technical filed), as taught by Kawamura.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633